DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to the specification and abstract of the disclosure in the preliminary amendment filed 11/23/2020 are acknowledged and accepted.
     The amendments to Claims 1-10 in the preliminary amendment filed 11/23/2020 are acknowledged and accepted.
     The substitute specification filed 11/23/2020 has been entered because it conforms to 37 CFR 1.125(b) and (c).

Priority
     Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
     The originally filed drawings were received on 11/23/2020.  These drawings are acceptable.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
     Claims 1-10 are objected to because of the following informalities:  
Claim 1 recites the limitation "the basis" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
With respect to Claim 1, line 9 (two instances), use of ‘and/or’ creates uncertainty as to the metes and bounds of the claim because it is not certain from the multiplicity of combinations possible which features are intended to be included in the claimed combination.  For purposes of examination, ‘and/or’ has been interpreted in the alternative, i.e. ‘or’.
Claim 1 recites the limitation "the light" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are dependent on Claim 1, and hence inherit the deficiencies of Claim 1.
Claim 2 recites the limitation "the location-dependent or constant thickness" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the wavelength-dependent refractive index" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the basis" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the solution" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the same optically effective material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the phase" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the resolution" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is dependent on Claim 5, and hence inherits the deficiencies of Claim 5.
Claim 9 recites the limitation "the form" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


     Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     Regarding Claim 9, the phrase "preferably" (See line 2) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 1, 9, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lippert et al. (WO 2016/146503 A1).
     Lippert et al. discloses a method for illuminating samples in microscopic imaging methods (See for example Abstract; Figures 1-7), comprising selecting a number m of different wavelengths λi, with m> 1 and i= 1, ..., m, for illumination purposes (See for example 7 in Figure 1; Page 21, lines 1-17), specifying a target phase function Δφi(x, y, λi) for each of the wavelengths λi (See for example 20 in Figure 2; Page 21, lines 1-17; Page 22, line 13-Page 23, line 6), where x and y denote spatial coordinates in a plane perpendicular to an optical axis z and wherein each target phase function Δφi(x, y, λi) effectively only acts for the respective wavelength λi, specifying the target phase functions Δφi(x, y, λi) on a basis of a structure of the sample or an illumination light structure or beam shape to be impressed on a light used for illumination purposes (See for example 7 in Figure 1; Page 21, lines 1-17), generating an overall phase mask (See for example 8 in Figure 1; 19 in Figure 2), which realizes the m target phase functions Δφi, and illuminating the sample simultaneously or successively with coherent light of the wavelengths λi via the overall phase mask (See for example Page 21, lines 19-23).  Lippert et al. further discloses impressing the form of a multichromatic light sheet, preferably a multichromatic sinc3 beam, on the light used for illumination purposes (See for example 7 in Figure 1; Page 21, lines 1-17; Page 5, line 33-Page 6, line 2).

Allowable Subject Matter
     Claims 2-8, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
     Claims 2-8, 10 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication US 2003/0132394 A1 to Wolleschensky et al.
U.S. Patent Application Publication US 2016/0301914 A1 to Shechtman et al.
CN 103917914 B to Ando.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
6/16/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872